Title: From George Washington to Major William De Hart, 1 January 1777
From: Washington, George
To: De Hart, William



Sir
Head Quarters, Trenton January 1, 1777

I have yours of the 27th last Month from Morris Town and am glad to find that you determine to remain in the Service at my Request. I am told that there has been a great deal of uneasiness in your Regiment on Account of the Appointment of Colo. Newcomb to the command of it. I beg you and the other Gentlemen will make yourselves easy upon that head, as by late powers vested in me by Congress, I have full Authority to enquire into all Appointments, and supersede such as appear upon good Grounds to be improper. I have repeatedly called upon the colonels of Regiments to make up their Abstracts, and receive their money, as I very well know the many Inconveniences that attend Arrearage of Pay, and if from the particular Circumstances of your Regiment, an Abstract cannot be made out just now, let me know what Sum will answer the immediate wants of the Men and it shall be paid to your Order. I have given Lieut. Morrison a Warrant for 5000 Dollars for the recruiting Service; several Captains of your Regiment have already appeared and got Money upon that Account. I will fall upon some Means to give Notice to all your Officers about the Camp and let them know that they are to repair to Morris Town for Orders. If you can see or send a Message to Lieut. Colonel Ogden, beg of him to exert himself in recruiting the Regiment with the utmost Expedition, and assure him from me, that I will fall upon means to remove his Objections against continuing in the Service. I am etc.

Go: Washington

